Citation Nr: 0733391	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-26 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel





INTRODUCTION

The veteran had active service from May 1966 to May 1970.  
The appellant is the widow of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Huntington, 
West Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  



FINDINGS OF FACT

1.  The death certificate shows that the veteran died on June 
[redacted], 2003.  The immediate cause of death was stated to be 
multiple injuries; chest and head trauma, due to a tractor 
rollover.  

2.  There is no evidence to show that peripheral neuropathy 
or any other medical conditions that may be associated with 
exposure to Agent Orange or active duty caused the tractor 
rollover that resulted in the death of the veteran.



CONCLUSION OF LAW

The cause of the veteran's death was not incurred due to 
active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, § 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In this case, the appellant was provided with preadjudication 
VCAA notice by letter in March 2004.  This letter told her 
what evidence was needed to substantiate the claim for 
service connection for the cause of the veteran's death.  The 
appellant was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with her authorization VA would obtain private 
medical records on her behalf or he could submit the records.  
Finally, the letter asked the appellant to let VA know if 
there was any other evidence or information she believed 
would support her claim.  This met the requirement to notify 
the appellant to send any relevant evidence in her 
possession.  

The March 2004 letter did not provide the appellant with 
information pertaining to the degree of disabilities or 
effective dates.  However, the Board notes that a degree of 
disability is not assigned in cause of death claims.  As this 
decision is unfavorable to the appellant, an effective date 
will not be assigned.  Therefore, the Board may proceed with 
adjudication of the appellant's appeal without the potential 
of prejudice to her claim.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

The Board also finds that the duty to assist the appellant in 
the development of the evidence in this case has been met.  
There is no indication in the claims folder of any 
outstanding VA or private medical records that are pertinent 
to this appeal.  The appellant has not notified VA of any 
other evidence that would be of assistance to her claim.  

Under the VCAA, VA is obliged to provide an examination or 
obtain a medical opinion when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The 
threshold for finding a link between current disability and 
service is low.  Locklear v. Nicholson, 20 Vet. App. 410 
(2006); McLendon v. Nicholson, at 83.

In this case there is no competent evidence that the cause of 
the veteran's death may be related to service.  The appellant 
has theorized that conditions related to Agent Orange 
exposure caused the veteran to loose control of the truck he 
was driving and the loss of control lead to a fatal accident.  
There is no evidence in support of this theory.  There is no 
indication that the appellant was present when the accident 
occurred; she thus has no personal knowledge that Agent 
Orange related symptomatology caused or contributed to the 
accident.  There is also no medical evidence to support the 
appellant's theory.  A medical opinion is, therefore, not 
required.

Her claim is therefore ready for appellate review.  

At this juncture, the Board notes that the appellant's 
contentions include the argument that her husband was exposed 
to Agent Orange during service in Southeast Asia, and that 
this led to the development of peripheral neuropathy, which 
she believes resulted in the death of the veteran.  The RO 
notes that in spite of the fact that the veteran was awarded 
a Vietnam Service Medal, the records indicate that the 
veteran served in Thailand without ever entering Vietnam.  

Appeals which turn on whether a Vietnam Service Medal is 
sufficient to show that a veteran served within the borders 
of Vietnam and was therefore presumed to have been exposed to 
Agent Orange have been the subject of a stay imposed by the 
Secretary of VA as a result of the holding of the Court in 
the decision of Haas v. Nicholson, 20 Vet. App. 257 (2006).  
However, the Board finds that this case is not affected by 
the stay.  Even if the Board were to fully resolve the 
question in favor of the appellant, find that the veteran 
entered Vietnam, was exposed to Agent Orange, and developed 
chronic peripheral neuropathy as a result, the appellant's 
claim would still fail because there is no competent evidence 
that Agent Orange related disability played a role in causing 
his death.  This will become more evident in the discussion 
below.  Therefore, as there is no possible benefit to the 
appellant by staying the decision and no possible harm to the 
appellant by proceeding, the Board will now adjudicate her 
claim.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Cause of Death

The appellant contends that the veteran was involved in a 
fatal tractor accident because he had poor control of the 
tractor as a result of peripheral neuropathy of the lower 
extremities.  The appellant believes that the veteran 
developed peripheral neuropathy as a result of exposure to 
Agent Orange during active service.  She further argues that 
the veteran had additional symptoms since discharge from 
service, including skin rashes, dizziness, headaches that 
would cause him to black out, and concentration lapses.  

The relevant laws and regulations provide that the death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  The service-connected disability is considered the 
principle cause of death when such disability, either singly 
or jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related to the 
cause of death.  To be a contributory cause of death, it must 
be shown that the service-connected disability contributed 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 3.312.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 
115 Stat. 976 (2001).  This law made substantive changes to 
38 U.S.C.A. § 1116 pertaining to presumption of service 
connection for diseases associated with exposure to certain 
herbicide agents.  Effective January 1, 2002, a veteran who, 
during active military service, served in Vietnam during the 
period beginning in January 1962 and ending in May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 
3.307, 3.309).  The last date on which such a veteran shall 
be presumed to have been exposed to an herbicide agent shall 
be the last date on which he or she served in the Republic of 
Vietnam during the Vietnam era.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected even though there is no record of such 
disease during service; chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea), and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  The term "soft-tissue sarcoma" includes adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma), malignant giant cell tumor of the tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas, malignant 
mesenchymoma, malignant granular cell tumor, alveolar soft 
part sarcoma, epithelioid sarcoma, clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
congenital and infantile fibrosarcoma, and malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  

The diseases listed at § 3.309(e) shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year, and respiratory 
cancers within 30 years, after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. 
Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey 
v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 
155, 160-61 (1997). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The veteran's Form DD 214 shows that his awards and 
decorations include the Vietnam Service Medal.  He had one 
year of overseas service.  However, his personnel records 
indicate that this overseas service consisted of a deployment 
to Thailand from May 1969 to May 1970.  These records do not 
show that the veteran entered Vietnam.  

A review of the claims folder shows that service connection 
was not in effect for any disability at the time of the 
veteran's death.  

VA treatment records dated June 2003, just five days prior to 
the veteran's death, include an examination for Agent Orange.  
The veteran reported that a plane that had been spraying 
Agent Orange had been diverted to the base where he was 
stationed.  The veteran had to remove the tank of Agent 
Orange, and he became soaked with this chemical.  He was 
exposed again several days later when he reinstalled the 
tank.  On another occasion, the veteran was in a helicopter 
which landed in a freshly sprayed area, and he had to walk 
through the area to board another helicopter.  The 
examination report stated that the veteran had parasthesias 
in the toes bilaterally.  The assessment was Agent Orange 
exposure; rash, peripheral neuropathy probably related.  

The evidence includes the veteran's death certificate.  This 
shows that the veteran died on June [redacted], 2003.  The immediate 
cause of death was stated to be multiple injuries; chest and 
head trauma, due to a tractor rollover.  No other causes or 
contributing factors were noted.  The death certificate did 
not indicate whether or not an autopsy was performed.  The 
death was described as an accident.

After careful consideration of the appellant's contentions 
and the evidence of record, the Board finds that entitlement 
to service connection for the cause of the veteran's death is 
not warranted.  There is absolutely no evidence to show that 
peripheral neuropathy or any other symptoms that may possibly 
be associated with either exposure to Agent Orange or the 
veteran's active duty played any role in the veteran's death 
in a tractor accident.  

The Board has already noted the evidence does not confirm 
whether the veteran was ever exposed to Agent Orange.  
However, assuming arguendo that the veteran was exposed to 
Agent Orange, and developed peripheral neuropathy as a result 
of this exposure, there is no competent evidence to show that 
peripheral neuropathy caused the tractor accident that 
resulted in the death of the veteran.  

The appellant has not indicated that she was a witness to the 
accident that resulted in the veteran's death and there is no 
other lay or medical evidence that peripheral neuropathy 
played any role in the accident.  Her contentions are based 
on pure speculation, and speculation is not competent 
evidence.  Watai v. Brown, 9 Vet. App. 441 (1996); Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

Absent competent evidence linking the cause of death to 
service, the preponderance of the evidence is against the 
claim.  In reaching this decision, the Board has considered 
the doctrine of the benefit of the doubt.  However, as there 
is no evidence in support of the appellant's contentions, the 
evidence both for and against the claim is not in balance and 
the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


